Per Curiam:

The county attorney of Stevens county had no right to institute this proceeding, in the name of the state, in the district court of Shawnee county, without the consent and against the objection of the attorney general. (Comp. Laws of 1885, ch. 25, art. 10, § 136; id., ch. 102, art. 7; Comm’rs of Leavenworth Co. v. Brewer, 9 Kas. 307.)
The order and judgment of the district court will be reversed, and the cause remanded, with direction to that court to vacate and set aside the injunction heretofore granted.